Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 17, 2019, which paper has been placed of record in the file.
2.           Claims 1-18 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on July 17, 2029 and October 3, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4     Claims 1-16 recite various units (a data acquisition unit, an index calculating unit, a comparator unit, a work assignment unit, an output unit, etc.). However, they are not presumed to invoke 112(f). Claims are directed to a device comprising a processor configured to with a program to perform operations comprising: “operation as a data 



Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-18 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: acquire sensing data measure an activity relating to at least one of sensory activity and physical activity of a target operator…, analyze the acquired sensing data…, compare the performance index…, assign the worker a second work step…,  and output a result of the assignment, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of acquire sensing data measure an activity relating to at least one of sensory activity and physical activity of a target operator…, analyze the acquired sensing data…, compare the performance index…, assign the worker a second work step…,  and output a result of the assignment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform acquire, analyze, compare, assign, and output steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of acquire, analyze, compare, assign, and output steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one of sensory activity and physical activity”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 4 and paras [0062] and [0069] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one of sensory activity and physical activity” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one of sensory activity and physical activity” do not providing any improvements to the computer functionality, the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one of sensory activity and physical activity” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one of sensory activity and physical activity”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, they just merely used as general means for collecting data, they do Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 17 and 18 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 17 directed to method, independent claim 18 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-18 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.     Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madrigal  et al. (hereinafter Madrigal, US 2019/0118825).
            Regarding to claim 1, Madrigal discloses a performance measurement device comprising a processor configured with a program to perform operations comprising:
            operation as a data acquisition unit configured to acquire sensing data obtained from one or a plurality of sensors configured to measure an activity relating to at least one  FIG. 1, network computer system 100 can include evaluator 108, monitor 116, operator store 124, real-time data-base 126, and communication interface 128. During a time interval that the operator is operating freight vehicle 150 (e.g., between a pick-up/start location and a destination location specified in an assigned freight service request), network computer system 100 can control or cause mobile device 140 to provide or transmit interval data 131 to network computer system 100;  para [0032], non-driving evaluator 112 can determine whether the operator is picking up a load or dropping off a load based on sensor information generated by mobile device 140. In such implementations, mobile device 140 can include one or more sensors (e.g., accelerometer and/or gyroscope) and the data generated from the one or more sensors can be included in interval data 131 (e.g., mobile device information 137 of mobile device 140) to be utilized by non-driving evaluator 112. In some examples, non-driving evaluator 112 can determine that the sensor information correlates to the operator picking-up the load);
             operation as an index calculating unit configured to analyze the acquired sensing data and thereby use the sensing data to calculate a performance index for the worker in each of the basic operations, the performance index indicating a degree of performance of the basic operations achieved through the activity (para [0027], Performance logic 106 can utilize interval data 131 of an operator to determine performance metrics of the operator operating freight vehicle 150. The determination can be based on a comparison between interval data 131 of the operator during a time interval that the operator operated freight vehicle and an operator model);
            operation as a comparator unit configured to compare the performance index required for each of the basic operations in a work step to suitably accomplish the work step, and the performance index calculated for the worker in each of the basic operations (para [0038], Evaluator 102 can select an operator model to compare interval data 131 of an operator to, based on freight service parameters associated with each operator model that most resembles the parameters of the freight service the operator performed. In such implementations, evaluator 102 can include an operator model database 114);
           operation as a work assignment unit configured to assign the worker a second work step from the plurality of work steps on the basis of results of the comparison, where the performance index calculated for the worker in each of the basic operations satisfies a predetermined criterion in relation to the performance index required for each of the basic operations (para [0040], safety logic 104 can determine a high safety score for the operator if compared to the operator model, safety logic 104 determines there was a higher rate of soft braking, a higher number of times freight vehicle 150 is accelerating, and that there were heavy rains and heavy traffic conditions at the time interval data 131 was taken and at the at the locations freight vehicle 150 was traveling in. In another example, performance logic can determine a low performance score for the operator if compared to the operator model, performance logic 106 determines a higher rate of hard braking, higher number of times freight vehicle 150 accelerated aggressively, fuel consumption was higher, and that it was sunny and traffic conditions were light at the time interval data 131 was taken and at the locations freight vehicle 150 was traveling in. In yet another example, non-driving evaluator 112 can determine a high timeliness score for the operator if compared to the operator mode; para [0043], Additionally, operator restriction monitor 120 can compare the amount of time the operator has operated freight vehicle 150 to the freight service time restriction. In some examples, operator restriction monitor 120 can determine that the amount of time the operator has operated freight vehicle 150 is equal to or exceeds the freight service time restriction. Additionally, operator restriction monitor 120 can restrict the operator from accepting or selecting a freight service request presented on service application 145. For instance, operator restriction monitor 120 can provide an instruction to service application 145 to restrict the operator from selecting or accepting any freight service request presented by service application 145); and
            operation as an output unit configured to output a result of the assignment (para [0106], Computer system 400 includes processor 410, memory resources 420, display component 430 (e.g., such as a touch-sensitive display device), one or more communication systems 440 (including wireless communication systems), one or more sensors 450 (e.g., accelerometer and/or gyroscope, microphone, barometer, etc.), and one or more location detection components (e.g., GPS component) 460).
           Regarding to claim 2, Madrigal discloses the performance measurement device according to claim 1, wherein the processor is configured with the program to perform operations:
            such that operation as the data acquisition unit comprises operation as the data acquisition unit configured to repeatedly acquire sensing data for the worker (para [0026], For example, safety logic 104 can determine a driving pattern or tendency, based on detected characteristics of a type of action that the driver performed (e.g., operator repeatedly braked very hard and/or accelerated sharply); and
             such that operation as the index calculating unit comprises operation as the index calculation unit configured to calculate the performance index for the worker in each of the basic operations from the sensing data each time sensing data is acquired (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models) ; and
            further comprising: operation as a history creation unit configured to accumulate the performance indexes calculated for a worker in each of the basic operations to thereby create a history of performance indexes for the worker in each of the basic operations (para [0037], network computer system 100 can store historical interval data 131 of each operator in an operator store 124. For example, as illustrated in FIG. 1, network computer system 100 can include operator store 124 that can store interval data 131 (e.g., location information 133, vehicle operation information 135, and mobile device 140 information) and corresponding operator identifier provided by mobile device 140);
           such that operation as the index calculating unit comprises operation as the index calculation unit configured to predict a future performance index for the worker in each of the basic operations from past performance indexes represented by the history created downtime interval can include the estimated amount of time an operator is to pick up a load at the pick-up location. Arrival component 134 can determine the estimated amount of time an operator picks up a load at a pick-up location, based on historical interval data 131 (e.g., location information 133 of freight vehicle 150, vehicle operation information 135 of freight vehicle 150 and mobile device information 137 of mobile device 140) stored in operator store 124); and
            such that operation as the comparator unit comprises operation as the comparator unit configured to compare the performance index required for each of the basic operations in each of the work steps and the future performance index predicted for the worker in each of the basic operations (para [0024], evaluator 102 can evaluate the operator by comparing interval data 131 of the operator to an operator model stored in operator model database 114. In some implementations, evaluator 102 can quantify (e.g., score) the driving and non-driving related performance of the operator during a time interval that operator is operating freight vehicle 150).
          Regarding to claim 3, Madrigal discloses the performance measurement device according to claim 1, wherein the processor is configured with the program to perform operations: 
           such that operation as the data acquisition unit comprises operation as the data acquisition unit configured to use one or a plurality of sensors to measure the activity of a skilled operator able to suitably accomplish a third work step among the plurality of work steps while the skilled operator executes the third work step to thereby acquire sensing data (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model); and
             such that operation as the index calculating unit comprises operation as the index calculating unit configured to analyze the acquired sensing data acquired from the skilled operator to thereby calculate a performance index for the skilled operator in each of the basic operations (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models); and
            further comprising: operation as a registration unit configured to register the performance index calculated for the skilled operator in each of the basic operations in the third work step as the performance index required for each of the basic operations (para [0034], the requester can also provide qualitative comments in conjunction with their quantitative assessment of the operator's freight service performance. For example, the instruction to generate the feedback user interface can also include an instruction to enable the requester to input qualitative comments. In some instances, the instruction can cause the feedback user interface to generate a text box for the requester to manually input their comments).
           Regarding to claim 4, Madrigal discloses the performance measurement device according to claim 1, wherein:
service time logic 118 can determine the amount of time an operator has operated freight vehicle 150 during a time interval (e.g., a hauling event, a day, a week, a month, etc.) based on interval data 131 obtained from activity data store 126 and/or operator store 124); and
            the processor is configured with the program to perform operations such that operation as the data acquisition unit comprises operation as the data acquisition unit configured to acquire sensing data obtained by using a plurality of sensors to measure the sensory activity and the physical activity of the worker (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model).
           Regarding to claim 5, Madrigal discloses the performance measurement device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the index calculating unit comprises operation as the index calculation unit configured to:
            analyze the sensing data by evaluating at least any one of correctness, stability, speed, and rhythm of executing the basic operations (para [0073], the determination can be alternatively or additionally based on the comparison between mobile device information 137 of mobile device 140 (e.g., the acceleration data of mobile device 140 can indicate the acceleration of freight vehicle 150) included in interval data 131 during the time interval. Taken together, performance logic 106 can determine that the operator, during the time interval, did not operate freight vehicle 150 as well as the operator model); and
            calculate the performance index for the worker in each of the basic operations in accordance with a result of the evaluation (para [0027], Performance logic 106 can utilize interval data 131 of an operator to determine performance metrics of the operator operating freight vehicle 150. The determination can be based on a comparison between interval data 131 of the operator during a time interval that the operator operated freight vehicle and an operator model).
            Regarding to claim 6,   Madrigal discloses the performance measurement device according to claim 5, wherein the processor is configured with the program to perform operations such that operation as the index calculating unit comprises operation as the index calculating unit configured to:
           analyze the sensing data by:
                 converting the sensing data into time series feature data (para [0024], the network computer system 100 can evaluate the driving and/or non-driving related freight service performances of an operator operating freight vehicle 150 during that time interval, based on the obtained interval data 131. For example, evaluator 102 can obtain interval data 131 (e.g., location information 133, vehicle operation, and mobile device 140 information) of an operator from activity data store 126 to evaluate a driving and/or non-driving related freight service performance of the operator during a time interval);
                  analyzing the time series feature data to thereby identify execution time, time overlap, number of executions, and execution order of the basic operations (para [0020], interval data 131 can include, for a given time interval, location information 133 of freight vehicle 150 (e.g., based on the location information provided by a location based resource of mobile device 140), vehicle operation information 135 of freight vehicle 150 (e.g., acceleration, braking, when the engine is idle, mileage, fuel consumption, an identifier of freight vehicle 150, etc.), and mobile device information 137 of mobile device 140 (e.g., sensor data); and
                  evaluating correctness, stability, speed, and rhythm of execution for each of the basic operations on the basis of the execution time, time overlap, number of executions, and execution order for the basic operations; and calculate the performance index for each of the basic operations in accordance with a result of the evaluation (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models).
            Regarding to claim 7,   Madrigal discloses the performance measurement device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the work assignment unit comprises operation as the work assignment unit configured to:
            determine whether or not a difference between the performance index calculated for a worker in each of the basic operations is at or below a predetermined value compared to the performance index required for each of the basic operations in any work step among the plurality of work steps (para [0026], Taken together, safety logic 104 can further determine that the operator operated freight vehicle 150 not as safely as the operator model. Additionally, safety logic 104 can quantify such a determination by determining a safety score for the operator based on the comparison between interval data 131 of the operator and the operator model); and
            assign the worker any work step as a second work step on determining that the difference between a performance index required for each of the basic operations in the work step is at or below the performance index calculated for the worker in each of the basic operations (para [0044], operator restriction monitor 120 can provide an instruction to service application 145 to limit the operator ton only be able to select a freight service request that is one of the identified one or more freight service requests).
           Regarding to claim 8,   Madrigal discloses the performance measurement device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the work assignment unit is configured to assign the worker a work step from among the plurality of work steps as the second work step where the performance index calculated for the worker in at least any basic operation among the plurality of basic operations is lower than the performance index required for the basic operation, and a difference between the performance index calculated for the worker in each of the basic operations and the performance index required for each of the basic operations is a minimum (para [0027], Performance logic 106 can utilize interval data 131 of an operator to determine performance metrics of the operator operating freight vehicle 150…. The determination can be based on the comparison between vehicle operation information 135 included in interval data 131 and an operator model. Taken together, performance logic 106 can determine that the operator operated freight vehicle 150 not as well as the operator model. Additionally, performance logic 106 can quantify such a determination by determining a performance score for the operator).
            Regarding to claim 9,   Madrigal discloses the performance measurement device according to claim 1, wherein the one or plurality of sensors comprises one or a combination of a camera, a microphone, an electroencephalographic meter, a magnetoencephalographic meter, a magnetic resonance imaging device, an electrocardiographic meter, a blood pressure meter, a galvanic skin reflex meter, an electromyographic sensor, a load cell, motion capture, a brain activity measurement device, a gaze sensor, and an electrooculographic sensor (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model).
          Regarding to claim 10,   Madrigal discloses the performance measurement device according to claim 2, wherein the processor is configured with the program to perform operations:
          such that operation as the data acquisition unit comprises operation as the data acquisition unit configured to use one or a plurality of sensors to measure the activity of a skilled operator able to suitably accomplish a third work step among the plurality of work steps while the skilled operator executes the third work step to thereby acquire sensing data (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model);
           such that operation as the index calculating unit comprises operation as the index calculating unit configured to analyze the acquired sensing data acquired from the skilled operator to thereby calculate a performance index for the skilled operator in each of the basic operations (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models); and
           further comprising: operation as a registration unit configured to register the performance index calculated for the skilled operator in each of the basic operations in the third work step as the performance index required for each of the basic operations (para [0034], the requester can also provide qualitative comments in conjunction with their quantitative assessment of the operator's freight service performance. For example, the instruction to generate the feedback user interface can also include an instruction to enable the requester to input qualitative comments. In some instances, the instruction can cause the feedback user interface to generate a text box for the requester to manually input their comments).
          Regarding to claim 11,   Madrigal discloses the performance measurement device according to claim 2, wherein:
service time logic 118 can determine the amount of time an operator has operated freight vehicle 150 during a time interval (e.g., a hauling event, a day, a week, a month, etc.) based on interval data 131 obtained from activity data store 126 and/or operator store 124); and
          the processor is configured with the program to perform operations such that operation as the data acquisition unit comprises operation as the data acquisition unit configured to acquire sensing data obtained by using a plurality of sensors to measure the sensory activity and the physical activity of the worker (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model).
          Regarding to claim 12,   Madrigal discloses the performance measurement device according to claim 2, wherein the processor is configured with the program to perform operations such that operation as the index calculating unit comprises operation as the index calculation unit configured to:
          analyze the sensing data comprises evaluating at least any one of correctness, speed, stability, and rhythm of executing the basic operations (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models); and
          calculate the performance index for the worker in each of the basic operations in accordance with a result of the evaluation (para [0027], Performance logic 106 can utilize interval data 131 of an operator to determine performance metrics of the operator operating freight vehicle 150. The determination can be based on a comparison between interval data 131 of the operator during a time interval that the operator operated freight vehicle and an operator model).
          Regarding to claim 13,   Madrigal discloses the performance measurement device according to claim 12, wherein the processor is configured with the program to perform operations such that operation as the index calculating unit comprises operation as the index calculation unit configured to:
           analyze the sensing data by:
                  converting the sensing data into time series feature data (para [0024], the network computer system 100 can evaluate the driving and/or non-driving related freight service performances of an operator operating freight vehicle 150 during that time interval, based on the obtained interval data 131. For example, evaluator 102 can obtain interval data 131 (e.g., location information 133, vehicle operation, and mobile device 140 information) of an operator from activity data store 126 to evaluate a driving and/or non-driving related freight service performance of the operator during a time interval);
                 analyzing the time series feature data to thereby identify execution time, time overlap, number of executions, and execution order of the basic operations (para [0020], interval data 131 can include, for a given time interval, location information 133 of freight vehicle 150 (e.g., based on the location information provided by a location based resource of mobile device 140), vehicle operation information 135 of freight vehicle 150 (e.g., acceleration, braking, when the engine is idle, mileage, fuel consumption, an identifier of freight vehicle 150, etc.), and mobile device information 137 of mobile device 140 (e.g., sensor data); and
                evaluating the correctness, speed, stability, and rhythm of execution for each of the basic operations on the basis of the execution time, time overlap, number of executions, and execution order for the basic operations; and calculate the performance index for the worker in each of the basic operations in accordance with the result of the evaluation (para [0025], driving evaluator 108 can include performance logic 106 to determine performance metrics of the operator operating freight vehicle 150. The performance metrics can include wear and tear to freight vehicle 150 (e.g., the operator's performance in shifting gears and the effect it has on the transmission of freight vehicle 150) and/or depletable vehicle resources efficiency (e.g., fuel efficiency) as the operator operates freight vehicle 150, based on, for example, models).
           Regarding to claim 14,   Madrigal discloses the performance measurement device according to claim 2, wherein the processor is configured with the program to perform operations such that operation as the work assignment unit comprises operation as the work assignment unit configured to:
           determine whether or not a difference between the performance index calculated for a worker in each of the basic operations is at or below a predetermined value compared to the performance index required for each of the basic operations in any work step among the plurality of work steps (para [0026], Taken together, safety logic 104 can further determine that the operator operated freight vehicle 150 not as safely as the operator model. Additionally, safety logic 104 can quantify such a determination by determining a safety score for the operator based on the comparison between interval data 131 of the operator and the operator model); and
           assign the worker any work step as a second work step on determining that the difference between a performance index required for each of the basic operations in the work step is at or below the performance index calculated for the worker in each of the basic operations (para [0044], operator restriction monitor 120 can provide an instruction to service application 145 to limit the operator ton only be able to select a freight service request that is one of the identified one or more freight service requests).
           Regarding to claim 15,   Madrigal discloses the performance measurement device according to claim 2, wherein the processor is configured with the program to perform operations such that operation as the work assignment unit comprises operation as the work assignment unit configured to assign the worker a work step from among the plurality of work steps as the second work step where the performance index calculated for the worker in at least any basic operation among the plurality of basic operations is lower than the performance index required for the basic operation, and a difference between the performance index calculated for the worker in each of the basic operations and the performance index required for each of the basic operations is a minimum (para [0027], Performance logic 106 can utilize interval data 131 of an operator to determine performance metrics of the operator operating freight vehicle 150…. The determination can be based on the comparison between vehicle operation information 135 included in interval data 131 and an operator model. Taken together, performance logic 106 can determine that the operator operated freight vehicle 150 not as well as the operator model. Additionally, performance logic 106 can quantify such a determination by determining a performance score for the operator).
            Regarding to claim 16,   Madrigal discloses the performance measurement device according to claim 2, wherein the one or plurality of sensors comprise one or a combination of a camera, a microphone, an electroencephalographic meter, a magnetoencephalographic meter, a magnetic resonance imaging device, an electrocardiographic meter, a blood pressure meter, a galvanic skin reflex meter, an electromyographic sensor, a load cell, motion capture, a brain activity measurement device, a gaze sensor, and an electrooculographic sensor (para [0026], The determination can be based on the comparison between mobile device information 137 of mobile device 140 (e.g., sensor information, for example, accelerometer information and/or gyroscope information of one or more sensors of mobile device 140) included in interval data 131 and the operator model).
          Claim 17 is written in method and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.
          Claim 18 is written in computer-readable medium and contains the same limitations found in claim 1 above, therefore, is rejected by the same rationale.


          
                                                            Conclusion
9.          Claims 1-18 are rejected.

            Shaw et al. (US 2018/0330306) disclose a user-wearable electronic device includes a housing configured to be worn or embedded in a device worn by an employee, one or more sensors disposed in the housing, including a first sensor to sense motion of the employee and produce raw activities of daily work (ADW) data.
            Gardner et al. (US 2002/0091473) disclose a method for improving driver performance includes the steps of receiving vehicle operating data from the vehicle; monitoring an interior portion of the vehicle and receiving operator activity data from the interior portion of the vehicle.
            Ara et al. (US 2009/0228318) disclose an action index indicative of an action state of the worker who operates a computer is calculated, and the action index is associated with a specific activity of the worker as activity quality information representative of the quality of activity.
             Davidson et al. (US 2014/0278645) disclose monitoring recurring activities and location of workers.
             Hodas et al. (US 2017/0042461) disclose techniques to evaluate and enhance cognitive performance.
             Roberts et al. (US 2018/0012170) disclose a computer-implemented system and method for providing contextually relevant task recommendations to qualified users is provided. Sensor data is collected for a user. 
             Harrivel et al. (US 2018/0189681) disclose methods for optimized integration of a human operator with a machine for safe and efficient operation.

             Mejegard et al. (US 2015/0039269) disclose a fleet management system is provided for outdoor power equipment and is, in some embodiments, configured to estimate operator performance and/or skill for a particular operator based at least partially on engine speed data sensed during the particular operator's use of one or more pieces of equipment.
            Lendvay et al. (US 2017/0116873) disclose deploying a crowd to assess the performance of human-related activities.
             Horseman et al. (US 2017/0169379) disclose systems and methods for acquiring and employing resiliency data for leadership development.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 22, 2021